Citation Nr: 0419543	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 17, 2003, 
for the assignment of a 30 percent rating for hallux valgus 
of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted a 30 percent rating for the service-
connected hallux valgus of the left foot, effective March 17, 
2003.

The Board also notes that the veteran had previously 
perfected an appeal on the issue of entitlement to a rating 
in excess of 10 percent for his hallux valgus of the left 
foot.  By the April 2003 rating decision, the RO stated that 
the assignment of the 30 percent rating granted the benefits 
sought on appeal, and that his appeal was closed.  The 
veteran was informed of this decision, as well as his right 
to appeal, and he only disputed the effective date as to the 
assignment of the 30 percent rating.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
claimant may expressly limit his appeal to entitlement to a 
particular disability rating which is less than the maximum 
rating available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(citing Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  
Accordingly, the only issue currently on appeal to the Board 
is the veteran's claim for an earlier effective date.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was established for hallux valgus of 
the left foot, post-operative, with calluses, by an April 
1997 rating decision, with an initial 10 percent rating 
effective November 27, 1996.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.

3.  By a statement received August 26, 1998, the veteran 
initiated the increased rating claim which ultimately 
resulted in the 30 percent evaluation for his service-
connected hallux valgus of the left foot.

4.  The evidence tends to indicate that the service-connected 
hallux valgus of the left foot was manifest by severe 
symptoms including degenerative joint disease beginning with 
records dated July 30, 1998.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 30, 1998, 
for the assignment of a 30 percent rating for the service-
connected hallux valgus of the left foot are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.200, 20.201, 
20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the record reflects the veteran was notified of the 
existence of the VCAA by an August 2001 remand.  The RO 
subsequently sent correspondence to the veteran in May 2002 
which described the VCAA's enhanced duty to assist and 
notify, to include the fact that he should identify any 
pertinent records, that VA would attempt to obtain any such 
records he identified, and that he should submit any such 
records in his possession.  Although the Board's remand and 
the May 2002 correspondence was in regard to the underlying 
increased rating claim, it does show that he was apprised of 
the existence of the VCAA and was informed of the general 
provisions thereof.  Further, the RO explained the basis for 
the assignment of the effective date by the April 2003 rating 
decision, and the August 2003 Statement of the Case (SOC).  
Moreover, the SOC included a summary of both the pertinent 
legal criteria for the establishment of effective dates and a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  The Board notes that the VCAA made no 
changes to the criteria for assigning effective dates.  In 
light of the foregoing, the Board finds that the veteran was 
notified and aware of what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for him to submit any 
evidence in his possession that was relevant to the claim.  
Therefore, there is no further duty to notify.  

The Board is cognizant of the Court's holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a service-connection claim.  However, the veteran first 
raised his claim of entitlement to an earlier effective date 
by his July 2003 Notice of Disagreement, which was clearly 
after the April 2003 rating decision.  As such, the August 
2003 SOC was the initial adjudication of this claim.  More 
importantly, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

The Board further finds that there is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Thus, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board finds that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Moreover, both he and his representative have had 
the opportunity to submit evidence and argument in support of 
this claim, and he specifically indicated on his Substantive 
Appeal that he did not want a Board hearing in conjunction 
with his appeal.  The Board also notes that any additional 
development, to include a new examination, would pertain to 
the current severity of the service-connected disability.  As 
such, it would not present any evidence as to whether an 
earlier effective date was warranted.  Thus, the Board finds 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Accordingly, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


Background.  The veteran essentially contends that the 30 
percent rating for his hallux valgus of the left foot should 
be effective from November 1996, when he filed his initial 
claim of service connection.  He also contends that the 
medical evidence indicated his disability was of such 
severity to warrant the 30 percent rating prior to the VA 
medical examination which was the basis for the March 17, 
2003, effective date.  

The record confirms that the veteran filed his original claim 
of service connection in November 1996.  Service connection 
was subsequently established for hallux valgus of the left 
foot, post-operative, with calluses, by an April 1997 rating 
decision.  The RO noted, in part, that an initial rating of 
10 percent was assigned, effective November 27, 1996, 
following surgery with resection of the metatarsal head.  The 
veteran was informed of this decision, including his right to 
appeal, by correspondence dated in May 1997.  

Following the May 1997 rating decision, the next written 
communication submitted by the veteran was received on August 
26, 1998, at which time he asserted that he disagreed with 
the evaluation assigned for his left foot.  By a subsequent 
September 1998 statement, he asserted that he wanted his 
claim reopened.

VA outpatient records were subsequently added to the file 
which covered a period from January to July 1998, and include 
complaints of bilateral foot problems with findings of 
bilateral hallux valgus.  Among other things, records from 
July 30, 1998, note pain in the left great toe and 2 lesser 
toes, as well as X-ray evidence of degenerative joint disease 
of the left great toe metatarsophalangeal joint.

Thereafter, an October 1998 rating decision confirmed and 
continued the 10 percent rating for hallux valgus of the left 
foot.  As indicated above, the veteran appealed this 
decision, contending that a higher rating was warranted.

At a March 1999 personal hearing conducted before personnel 
at the RO, the veteran indicated that the hallux valgus of 
his left foot had gotten worse over the last 3 or 4 years, 
and that the pain radiated up to the groin area.  He also 
testified that there continued to be a build-up of old skin 
from the calluses, which he had to cut or file down.  
Further, he testified that one toe swelled from pressure from 
the bunion, and that he wore "full cushion" footwear that 
helped with his instep, but did not help with the pain from 
the calluses.  Moreover, he testified that he could not stand 
long due to the pain in his feet.

The veteran underwent a VA examination in April 1999.  At 
this examination, he reported having difficulty with 
callosities in his feet since 1973, that his left foot was 
more problematic, that he had had multiple shavings of 
callosities, that he experienced a dull pain in his left foot 
that radiated into his left groin.  The exacerbation of his 
symptoms was not related to any specific activity or any 
specific time of day, but when the symptoms were worse he got 
relief with rest.  He was not taking any medicines at that 
time.  Further, he reported having had a bunionectomy of his 
left great toe about four years ago, which had not helped his 
symptoms.  No other surgeries or physical therapy had 
occurred.

Examination of the left foot showed a well-healed, 5-
centimeter longitudinal dorsal incision.  Nevertheless, no 
hypertrophy of the scar was noted.  The veteran was also 
found to have pes planus of the left foot, as well as marked 
hallux valgus deformity.  It was also noted that he did not 
have a bunion per se, but there was tenderness to palpation 
at the metatarsophalangeal joint of his great toe.  Further, 
there was crepitus noted with motion at the 
metatarsophalangeal joint of the great toe.  In addition, he 
had a callosity on the dorsum of the little proximal 
interphalangeal joint.  Examination of the other toes 
demonstrated a hammer deformity.  However, the foot was found 
to be supple.  Moreover, he was found to have normal 
sensation throughout and good capillary refills.

This report noted that X-rays taken July 30, 1998, revealed 
mild to moderate hallux valgus, worse on left; suggestion of 
prior surgery with screw fixation in distal left first 
metatarsal and irregularity of the first metatarsal distally 
and medially and might represent prior bunionectomy; 
extension/flexion of the toes suggestive of hammer toes; 
minimal loss of the plantar arch worse on the right not 
excluded and might represent minimal pes planus; slight 
degenerative changes with spurring including of tarsals along 
the dorsal aspect and minimal degenerative changes in 
interphalangeal joints with narrowing and spurring; and 
pseudo spurring involving distal phalanx of the first toes 
and degenerative changes also noted at first 
metatarsophalangeal and first interphalangeal joints with 
spurring and sclerosis.  In addition, it was noted that the 
very distal posterior and plantar aspect of the feet were not 
included especially on the standing lateral projections; 
slight soft tissue swelling including/involving the toes not 
included; and slight juxta-articular osteopenia.

This report also noted that X-rays conducted on the left foot 
in February 1999 indicated the veteran was status-post 
bunionectomy, with the single cortical screw appearing 
intact.  There was no malalignment or significant joint 
incongruity.  However, hammer toes were noted.

On comparison, it was stated that there was no definite acute 
fracture with any displacement or any dislocation identified.  
There was suggestion of status-post bunionectomy on left with 
screw fixation in the distal left metatarsal; mild to 
moderate hallux valgus worse on the left; slight degenerative 
changes, including in the first metatarsophalangeal and first 
interphalangeal joints; minimal calcaneal spurring; slight 
bands of calcification noted posterior to the calcaneus, 
atypical for vascular calcifications and may represent 
Achilles calcified tendonitis (clinical correlation 
suggested).

Based on the foregoing, the examiner diagnosed pes planus 
bilaterally, left greater than right; status post 
bunionectomy of the left foot with persistent pain at the 
metatarsophalangeal joint, which could be secondary to 
degenerative arthritis at the metatarsophalangeal joint; 
hallux valgus deformities bilaterally, left greater than 
right; and hammertoes of the lesser toes, also left greater 
than right.

By an August 2000 decision, the Board confirmed and continued 
the 10 percent rating for the veteran's hallux valgus of the 
left foot.  He appealed this decision to the Court, which, by 
a January 2001 Order and pursuant to a Joint Motion, vacated 
the Board's decision.  The Joint Motion contended that the 
decision did not provide an adequate statement of reasons or 
bases in that it failed to adequately discuss the veteran's 
symptomatology in relation to the criteria for higher 
ratings.  In addition, it was asserted that the Board did not 
adequately consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as well as the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In August 2001, the Board remanded the veteran's case for 
additional development, to include a new VA medical 
examination.  The Board directed the examiner, in part, to 
determine whether pain or weakness significantly limited 
functional ability during flare-ups or when the left foot was 
used repeatedly, and whether left foot exhibited weakened 
movement, excess fatigability or incoordination.

Following the Board's remand, additional VA and private 
medical records were obtained which covered a period from 
1994 to 2002.

Private medical records from 1994 to 1995 were previously on 
file, and considered in conjunction with the April 1997 
rating decision.

A July 1998 X-ray report of both feet revealed a metal screw 
at the distal end of the first metatarsal on the left, 
apparently from old trauma; and mild degenerative arthritic 
changes about the intervals on the left side.

Outpatient treatment records dated in February 1999 indicate 
the veteran was prescribed custom made inner soles due to 
callus of the plantar aspect of the 5th metatarsal head.  
Additional records from this same month note, in part, that 
objective examination revealed acute tenderness to deep 
pressure over the callus of the plantar aspect of both feet 
beneath the 5th metatarsal head.

A March 1999 X-ray report of the left foot showed the veteran 
to be status-post bunionectomy; the single cortical screw 
appeared intact; there was no malalignment or significant 
joint incongruity; hammertoes were noted.

Records dated in April 1999 indicate the veteran was 
prescribed a pair of custom-molded orthotics due to pes plano 
valgus and metatarsalgia of the 5th toes bilaterally.  These 
records note that previous plastazote devices failed to 
resolve problem, and that he needed a semi-rigid device to 
accommodate 5th metatarso-phalangeal joint lesions with 
severe pain, fore foot posting extrinsic, and end-stage pes 
plano valgus, right greater than left.  Subsequent records 
from May 1999 note that the patient's rights and 
responsibilities were explained to the veteran, and that he 
had received education and training on the use and 
maintenance of this appliance.

Records dated in August 1999 show a provisional diagnosis of 
metatarsalgia, pes planus, and hammertoes.  In addition, it 
was noted that his orthotics helped to reduce his symptoms, 
but that his digits were still painful and the 5th metatarso-
phalangeal joint bilaterally was still very painful.  It was 
further stated that the shoes should accommodate the toes and 
provide cushioning for the 5th metatarso-phalangeal joints.

Records dated in May 2000 note the veteran complained of 
increasing pain despite his orthotic shoes, and that he had 
recurrent thick, painful calluses.  Subsequent records from 
October 2000 note treatment for metatarsalgia bilaterally 
left worse than right.  Objective findings included the 5th 
metatarsal phalangeal joint bilaterally with punctuate 
hyperkeratotic skin lesions which were very painful with 
pressure.  However, there was no surrounding erythema or 
edema present; interspaces were clear; and light touch was 
intact.

A January 2001 X-ray report of the left foot noted that the 
veteran had undergone a first metatarsal osteotomy; that the 
screw within the distal metadiaphysis at the first metatarsal 
appeared intact; no significant arthritic change; mild hallux 
deformity; hammertoes noted; a small plantar spur; and 
minimal calcification noted in the distal Achilles' tendon 
just prior to the insertion.

Records dated in January 2001, June 2001, October 2001, 
November 2001, May 2002, and September 2002 reflect treatment 
for metatarsalgia of the 5th metatarsal phalangeal joints 
bilaterally.  In January 2001, the veteran indicated the left 
was worse than the right.  Beginning with the June 2001 
records, it was consistently noted on objective examination 
that these joints were very painful with pressure and 
debridements, and that a small punctuate lesion was present 
bilaterally, but no surrounding erythema, edema, or increase 
in temperature.  Further, in October 2001, the veteran 
reported that the left foot had pain with motion of the rear 
foot and forefoot.

On March 17, 2003, the veteran underwent a new VA medical 
examination, at which it was noted that the claims folder had 
been reviewed.  The veteran reported, in part, that he had 
not worked since 1985 due to a work-related low back injury, 
and that he was totally disabled from that.  Further, he 
indicated that he did not specifically have flare-ups with 
his feet, but sometimes at night his feet seemed to bother 
him more.  He did complain of pain in his feet, and that he 
thought his left foot might be a bit weak.  He did not have 
any stiffness, but did have some swelling of his ankles.  In 
addition, he knew that his feet sometimes got warm, but there 
was no specific redness.  Moreover, his feet became tired 
after standing 30 to 40 minutes, or walking for that length 
of time.  He did have perhaps some pain at rest.  It was also 
noted that he had been treated using inserts in his shoes, 
which seemed to keep his feet straight but did not seem to 
help the pain.  Similarly, he was taking medication which did 
not seem to help.  Although he wore corrective shoes, he did 
not use crutches, a brace, or a cane.

On examination, it was noted that when the veteran walked he 
did tend to produce some left genu valgum.  Examination of 
the forefoot revealed rigid hammer toes in the left foot, 
involving 4 and 5, and flexible hammer toes involving the 2nd 
and 3rd digits. The first metatarsophalangeal joint was in 26 
degrees of valgus and was flexible, compared to 18 degrees on 
the right.  In addition, there were some corns overlying the 
left 4th and 5th toes dorsally, as well as a callus at the 
plantar aspect of the left first metatarsophalangeal joint 
and at the lateral aspect at the level of the 5th 
metatarsophalangeal joint.  The skin of the feet revealed 
some mild web space scaling bilaterally.  Range of motion of 
the left first metatarsophalangeal joint was to 28 degrees of 
flexion, and 27 degrees of extension.  The left first 
interphalangeal joint showed flexion to 35 degrees, and 
extension zero degrees.  On examination of the hind foot, he 
was able to achieve zero degrees of valgus on eversion at the 
left subtalar joint compared to 5 degrees on the right.  
Further, he could achieve 20 degrees of varus on inversion at 
the left subtalar joint, compared to 30 degrees on the right.  
On bilateral heel rise test, he was found to have mild 
inversion bilaterally.  The Achilles tendon alignment on the 
left revealed mild pronation, compared to the right which was 
normal.  In addition, the arches were maintained in both 
weight bearing and non-weight bearing bilaterally.  The 
examiner also noted the results of the January 2001 X-ray 
reports.  X-rays conducted in conjunction with this 
examination indicated an orthopedic pin in the first 
metatarsal on the left with mild degenerative changes of the 
first metatarsophalangeal joint.  There were also small 
calcaneal spurs.  

Based on the foregoing, the examiner diagnosed bilateral 
hallux valgus, left greater than right; mild degenerative 
changes at both first metatarsophalangeal joints; calluses 
and corns as described; bilateral hammer toes; and evidence 
of mild tinea pedis and onychomycosis of the toenails.  
Further, the examiner opined that the veteran did not have 
severe painful motion, although he did have mild pain on 
ranging of the left big toe.  The examiner also opined that 
the veteran did not have weakness of the left foot, and that 
he did have good extensor digitorum brevis function in both 
feet.  In addition, the examiner indicated that pain 
significantly limited functional ability during flare-ups or 
with repeated use of the left foot, but no such results were 
due to weakness of the left foot.  Moreover, the examiner 
stated that there was evidence by history of excessive 
fatigability, which might result in a 25 percent decrease, 
additional range of motion loss at the first 
metatarsophalangeal joint.  However, the examiner stated that 
there was no evidence of weakened movement or incoordination.  
The examiner further opined that it was not at least as 
likely as not that additional functional impairment of the 
left foot was caused by metatarsophalangeal arthritis beyond 
what was described above.  


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of section 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(a), (c).

However, a communication received from a service 
organization, an attorney, or an agent may not be accepted as 
an informal claim if a power of attorney was not executed at 
the time the communication was written.  38 C.F.R. 
§ 3.155(b).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned, and after 
the expiration of the one year, further action may not be 
taken unless a new claim is received.  This regulation 
further provides that should the right to a benefit finally 
be established, a subsequent award shall commence no earlier 
than the date of the filing of the new claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's current 30 percent rating has been assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280-5283.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.).  
Further, the record reflects that the provisions of 
Diagnostic Codes 5003 and 5284 have been considered when 
evaluating the severity of the service-connected disability.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a.

Diagnostic Code 5280 provides that severe unilateral hallux 
valgus warrants a 10 percent evaluation if the extent of 
disability is equivalent to amputation of the great toe.  A 
10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head. 

Diagnostic Code 5283 pertains to the malunion or nonunion of 
the tarsal or metatarsal bones.  A 10 percent evaluation is 
warranted if the malunion or nonunion is moderate in nature.  
A 20 percent evaluation is warranted if the disorder is 
moderately severe, and a 30 percent evaluation is provided if 
the disorder is severe. 

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.

The General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45.  VAOPGCPREC 9-98.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an earlier effective date of July 30, 
1998, for the assignment of the 30 percent rating for his 
service-connected hallux valgus of the left foot.

Initially, the Board acknowledges that the veteran filed his 
initial claim of service connection for the hallux valgus of 
his left foot in November 1996.  However, the April 1997 
rating decision assigned the initial 10 percent rating 
effective November 27, 1996, to correspond to this date of 
claim.  The veteran was informed of this decision, including 
his right to appeal, by correspondence dated in May 1997, and 
he did not submit a timely Notice of Disagreement within one 
year from the date of this correspondence.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  As noted above, the next written 
communication from the veteran was received August 26, 1998, 
which is more than one year following the May 1997 
correspondence.  Therefore, this decision is final.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  
Consequently, the effective date for the 30 percent rating 
must be set in accord with either the date of his claim to 
reopen or the date it was first factually ascertainable that 
his service-connected disability warranted a 30 percent 
rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


The Board notes that the veteran's August 26, 1998, statement 
initiated the increased rating claim which ultimately 
resulted in the RO's grant of a 30 percent evaluation.  
Granted, VA outpatient treatment records were added to the 
file which show treatment for the hallux valgus of the left 
foot prior to this date, to include treatment in January 
1998, and that such evidence is deemed to be constructively 
of record.  See 38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  However, a review 
of these records do not show that the veteran indicated that 
he was seeking a higher rating prior to August 26, 1998.  As 
such, these records do not constitute an increased rating 
claim pursuant to 38 C.F.R. § 3.157.  Thus, the date of claim 
is August 26, 1998.

As indicated above, the RO awarded the current 30 percent 
rating for the veteran's hallux valgus of the left foot based 
on consideration of all of the veteran's service-connected 
left foot symptoms, including calluses, limitation of motion, 
pain, and degenerative changes, which the RO generously found 
constituted severe symptoms collectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  The Board notes that the 
first evidence of degenerative changes appears to be the July 
30, 1998, X-ray report which noted, in part, that the left 
foot showed degenerative changes of the first metatarso-
phalangeal joint and the first interphalangeal joint.  
Similar findings were made on subsequent X-ray reports of the 
left foot.  X-rays taken prior to that date, specifically an 
April 1997 X-ray, showed no degenerative changes.

The Board must now determine whether the evidence indicates 
severe symptomatology prior to March 17, 2003.

The record reflects that the veteran has consistently 
reported pain and resulting functional impairment of his left 
foot due to his service-connected hallux valgus with 
calluses.  Further, a review of the record indicates similar 
objective findings regarding the severity of the left foot 
throughout the pendency of this claim.  Further, as detailed 
above, the March 2003 examiner, found that while the veteran 
did not have severe painful motion, he did have mild pain on 
ranging of the left big toe; that the veteran did not have 
weakness of the left foot; that he did have good extensor 
digitorum brevis function in both feet; and that there was no 
evidence of weakened movement or incoordination.  However, 
the examiner indicated that pain significantly limited 
functional ability during flare-ups or with repeated use of 
the left foot; and that there was evidence by history of 
excessive fatigability, which might result in a 25 percent 
decrease, additional range of motion loss at the first 
metatarsophalangeal joint.  (Emphasis added).  These findings 
do tend to indicate severe symptomatology.  Moreover, as the 
examiner's opinions were based, in part, upon a review of the 
claims folder, and the Board has already determined that the 
record indicates similar objective findings during the 
pendency of this case, it appears that these findings should 
be applicable throughout this period.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that his service-connected disability has been 
manifest by severe symptomatology since the August 1998 date 
of claim.  Moreover, as stated above, the Board has 
determined that it was first factually ascertainable that the 
disability was manifest by degenerative changes of the left 
great toe beginning with the July 30, 1998, X-ray report.  
Since the veteran's August 1998 increased rating claim was 
clearly received within 1 year of this evidence, he is 
entitled to an earlier effective date of July 30, 1998, for 
the 30 percent rating.  See 38 C.F.R. § 3.400(o)(2).

A thorough review of the evidence does not indicate that it 
was factually ascertainable that the veteran was entitled to 
a 30 percent rating under any of the potentially applicable 
Diagnostic Codes prior to July 30, 1998.  Reasonable doubt 
was resolved in the veteran's favor to award the July 30, 
1998, effective date based upon the X-ray evidence of 
degenerative changes of the left great toe.


ORDER

Entitlement to an earlier effective date earlier of July 30, 
1998, for the assignment of a 30 percent rating for hallux 
valgus of the left foot is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



